Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1-20, as filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis - Step 1
Claims 1-14 are directed to a method (i.e. process), and claims 15-20 are directed to a system. Therefore, claims 1-20 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method comprising: 
evaluating a first vehicle for deploying on a first travel route, the evaluating comprising: 
determining a first probability that the first vehicle will need a first energy replenishment operation during deployment on the first travel route; and 
determining a first deployment cost for the first vehicle, the first deployment cost including a first energy replenishment cost that is based on the first probability;
evaluating a second vehicle for deploying on a second travel route, the evaluating comprises: 
determining a second deployment cost for the second vehicle, the second deployment cost including a second energy replenishment cost; 
determining that the first deployment cost is less than the second deployment cost; and 
assigning the first vehicle to the first travel route and the second vehicle to the second travel route.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, evaluating). A person could determine the probability that an energy replenishing event will be required based on observing the amount of energy remaining in the vehicle compared to the amount of distance to be traveled along the route. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
A method comprising: 
evaluating a first vehicle for deploying on a first travel route, the evaluating comprising: 
determining a first probability that the first vehicle will need a first energy replenishment operation during deployment on the first travel route; and 
determining a first deployment cost for the first vehicle, the first deployment cost including a first energy replenishment cost that is based on the first probability;
evaluating a second vehicle for deploying on a second travel route, the evaluating comprises: 
determining a second deployment cost for the second vehicle, the second deployment cost including a second energy replenishment cost; 
determining that the first deployment cost is less than the second deployment cost; and 
assigning the first vehicle to the first travel route and the second vehicle to the second travel route.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the underlined claim elements merely narrows a deployment cost as being based on an energy replenishment cost and determined probability of a energy replenishing event is required and is seen as an “apply it” level limitation. Furthermore merely assigning a vehicle to travel a particular route may also be performed mentally, and otherwise is considered to be insignificant extra solution activity. Determining a deployment costs based on energy replenishing costs, and choosing a least cost route can be performed mentally and does not integrate the abstract idea into a practical application. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of determining deployment costs is merely an apply it level limitation and is insufficient for significantly more. Furthermore assigning the route is considered to be well-understood, routine and conventional. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); .
Therefore, the claim is not patent eligible.
Regarding claims 8 and 15, the claims recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claims 2-7, 9-14, and 16-20 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gottehrer (US 2021/0155221; hereinafter Gottehrer).
Regarding Claim 1:
Gottehrer discloses a method comprising: evaluating a first vehicle for deploying on a first travel route, the evaluating comprising: determining a first probability that the first vehicle will need a first energy replenishment operation during deployment on the first travel route (Gottehrer, Para. [0006], [0034-0035], Fig. 4B and 5A, Gottehrer discloses determining a probability a vehicle will need refueling event while performing a transportation request, see Para. [0121]); and 
determining a first deployment cost for the first vehicle, the first deployment cost including a first energy replenishment cost that is based on the first probability (Gottehrer, Para. [0196], Fig. 5A, Gottehrer discloses determining a refuel distance (i.e. deployment cost) which is based on the probability of refuel event being determined as required); 
evaluating a second vehicle for deploying on a second travel route (Gottehrer, Para. [0192], Gottehrer discloses a qualification determination for multiple vehicles based on transportation service event and probability of refueling), the evaluating comprises: 
determining a second deployment cost for the second vehicle, the second deployment cost including a second energy replenishment cost (Gottehrer, Para. [0196], Fig. 5A, Gottehrer discloses determining a refuel distance (i.e. deployment cost) for multiple vehicles based in part on the distance to the fuel type associated with the vehicle being analyzed for transportation request); 
determining that the first deployment cost is less than the second deployment cost; and assigning the first vehicle to the first travel route and the second vehicle to the second travel route (Gottehrer, Para. [0034-0035], [0162], [0178], [0192-0198], Claim 1, Gottehrer discloses determining a refuel distance for multiple vehicles with a vehicle having the lower probability of requiring a refueling event receives a transportation request (i.e. first travel route) and another vehicle with a higher probability of requiring a refueling event does not receive a transportation request (i.e. second travel route)).  
Regarding Claim 2:
Gottehrer further discloses wherein determining the first probability is based on an unplanned energy replenishment operation and/or on satisfying a threshold probability requirement (Gottehrer, Fig. 2B and 3E, Para. [0077], [0162] Gottehrer discloses determination of a refueling event is based at least on a minimum remaining ranges and range margins).  
Regarding Claim 15:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gottehrer in view of Noack et al. (US 2012/0065837; hereinafter Noack).
Regarding Claim 3:
Gottehrer discloses the method of claim 1.
Noack, in the same field of endeavor of vehicle management, discloses wherein the first vehicle is a first battery-operated vehicle and wherein the first deployment cost is further based on a battery health of a battery that provides power to operate the first battery-operated vehicle, the battery health defined by a diminished charge retaining capacity of the battery, a diminished watt-hour rating of the battery, a diminished charging rate of the battery, and/or a diminished mean-time-between-failures (MTBF) rating of the battery in comparison to an original charge retaining capacity of the battery, an original watt-hour rating of the battery, an original charging rate of the battery, and/or an original mean-time- between-failures (MTBF) rating of the battery respectively (Noack Para. [0026], Noack discloses information regarding the health of the battery of an electric vehicle is based on the charging state (i.e. current power level), aging state (i.e. deterioration of the battery), and current capacity of the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Gottehrer to include a battery health being based on the charging state, aging state, and current capacity of battery as disclosed by Noack in order to calculate the amount of energy needed to travel the entire determined route, Noack Para. [0025-0027].
Regarding Claim 4:
The combination of Gottehrer and Noack discloses the method of claim 3.
Gottehrer further discloses wherein the first energy replenishment operation is a battery recharging operation (Gottehrer, Para. [0039], [0142] Gottehrer discloses the refueling event is based on the vehicle type, such as an electric vehicle requires a plug or charging fuel type of event).
Noack, in the same field of endeavor of vehicle management, discloses wherein the first probability is based on a weather condition on the first travel route, a driving record of a driver of the first battery- operated vehicle, a terrain characteristic of the first travel route, a towing cost for the first battery-operated vehicle, and/or a time spent to execute the first energy replenishment operation (Noack, Para. [0031], Noack discloses at least weather conditions (i.e. rain and snow) as loading conditions which affect energy management of the vehicle during deployment along a travel route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Gottehrer to include weather conditions as affecting the loading condition of the vehicle thus affecting the probability of a refueling event being required as disclosed by Noack in order to calculate the amount of energy needed to travel the entire determined route, Noack Para. [0025-0027].
Regarding Claim 5:
The combination of Gottehrer and Noack discloses the method of claim 3.
Gottehrer further discloses wherein the second vehicle is one of a gasoline-operated vehicle or a hybrid vehicle (Gottehrer, Para. [0007], Gottehrer discloses the determination for a refueling event includes gasoline, electric, hybrid, solar, hydrogen and more fuel type vehicles), and the method further comprises: evaluating a second battery-operated vehicle for deploying on a third travel route, the evaluating comprising: determining a second probability that the second battery-operated vehicle will need a second energy replenishment operation during deployment on the third travel route (Gottehrer, Para. [0006], [0034-0035], [0192], Fig. 4B and 5A, Gottehrer discloses determining the probability any vehicle part of the available fleet of vehicles for transportation requests will need a refueling event while performing the accepted transportation request, see Para. [0121]); and 
determining a third deployment cost, the third deployment cost including a third energy replenishment cost that is based on the second probability (Gottehrer, Para. [0196], Fig. 5A, Gottehrer discloses determining a refuel distance (i.e. deployment cost) which is based on the probability of a refuel event being determined as required); 
determining that the third deployment cost is more than the second deployment cost; and re-assigning the one of the gasoline-operated vehicle or the hybrid vehicle to the third travel route (Gottehrer, Para. [0034-0035], [0162], [0178], [0192-0198], Claim 1, Gottehrer discloses determining a refuel distance for multiple vehicles with a vehicle having the lower probability of requiring a refueling event receives a transportation request and another vehicle with a higher probability of requiring a refueling event does not receive a transportation request and is directed to a refueling event based on the minimum range of the vehicle. The examiner puts forth that an electric vehicle would be replaced by a gasoline vehicle when the system determines a refueling event is required by the electric vehicle but no electric type refueling location within the range of the transportation request).  
Regarding Claim 6:
The combination of Gottehrer and Noack discloses the method of claim 5.
Gottehrer further discloses wherein evaluating the second battery-operated vehicle for deploying on the third travel route further comprises: determining that the second battery-operated vehicle has sufficient range for deployment on the third travel route without the second energy replenishment operation (Gottehrer, Claim 1, Fig. 4, Para. [0034], Gottehrer discloses determining the vehicle has a sufficient range to travel the route as requested by the transportation request). 
Regarding Claim 16:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottehrer in view of Roth (US 2021/0055120; hereinafter Roth).
Regarding Claim 7:
Gottehrer discloses the method of claim 1.
Roth, in the same field of endeavor of vehicle management, discloses wherein the first deployment cost is further determined on a charging fee paid to a provider of an unexpected energy replenishment operation, a first cost penalty associated with a time delay for execution of the unexpected energy replenishment operation, and/or a second cost penalty associated with a deviation from the first travel route to execute the unexpected energy replenishment operation (Roth, [0044], Roth discloses the price per unit of fuel in an area proximate to the vehicle is taken into account when determining costs of predicted routes. The examiner puts forth the costs of fuel per unit in the area proximate to the vehicle would be the unexpected energy replenishment cost).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Gottehrer to include energy/fuel costs of charging/fueling stations proximate to the vehicle as disclosed by Roth in order to choose the least cost route, Roth Para. [0050].
Regarding Claim 20:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Javaid (US 2020/0215929; hereinafter Javaid) in view of Gottehrer.
Regarding Claim 8:
Javaid discloses a method comprising: evaluating a battery health of a rechargeable battery that is installed in an electric vehicle (Javaid, Para. [0046], Javaid discloses evaluating the amount of energy in the rechargeable battery); 
identifying a first location on the travel route where a charge level in the rechargeable battery is expected to drop below a threshold level (Javaid, Para. [0046-0048], Javaid discloses determining the vehicle will not reach a destination based on the charge level of the vehicle and determines a location in which the vehicle stops to charge at a charging station or second vehicle to receive power transfer); and
arranging for a recharging operation of the rechargeable battery based on identifying the first location (Javaid, Para. [0025], Javaid discloses arranging a first vehicle to meet a second vehicle with the second vehicle transferring power to the first vehicle as requested at a location).  
Gettehrer, in the same field of endeavor of vehicle management, discloses assigning the electric vehicle to a travel route (Gettehrer, Para. [0035-0037], Gettehrer discloses assigning an electric vehicle to a route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Javaid to include assigning an electric vehicle to a particular route following at least a transportation request as disclosed by Gettehrer in order to fulfill a transportation requests, see at least Gettehrer Para. [0035-0037].
Regarding Claim 9:
The combination of Javaid and Gettehrer discloses the method of claim 8.
Javaid further discloses wherein arranging for the recharging operation comprises: transmitting a request to a charging station on the travel route, prior to the electric vehicle reaching the first location on the travel route (Javaid, Para. [0025], Javaid discloses a first vehicle requesting to meet a second vehicle (i.e. mobile charging station) with the second vehicle transferring power to the first vehicle as requested).  
Regarding Claim 10:
The combination of Javaid and Gettehrer discloses the method of claim 8.
Javaid further discloses wherein arranging for the recharging operation comprises: arranging for a second vehicle to meet the electric vehicle at the first location and transfer power from a first battery of the second vehicle to the rechargeable battery of the electric vehicle (Javaid, Para. [0025], Javaid discloses arranging a first vehicle to meet a second vehicle with the second vehicle transferring power to the first vehicle as requested).  
Regarding Claim 11:
The combination of Javaid and Gettehrer discloses the method of claim 8.
Javaid further discloses wherein arranging for the recharging operation comprises: dispatching a replacement vehicle and/or a service vehicle to a second location along the travel route prior to the electric vehicle reaching the second location (Javaid, Para. [0025], Javaid discloses arranging a first vehicle to meet a second service vehicle (see Para. [0062]) along the route of the first vehicle when the battery is depleted or danger of being depleted).  
Regarding Claim 13:
The combination of Javaid and Gettehrer discloses the method of claim 9.
Javaid further discloses wherein evaluating the battery health of the rechargeable battery comprises monitoring an electric charge consumption by the electric vehicle traveling on the travel route (Javaid, Para. [0046], Javaid discloses evaluating the amount of energy in the rechargeable battery of the vehicle which travels on the route).  
Regarding Claim 14:
The combination of Javaid and Gettehrer discloses the method of claim 8.
Gettehrer, in the same field of vehicle management, discloses determining a discharge rate of the rechargeable battery by the electric vehicle traveling on the travel route; and transmitting a command from a base station to the electric vehicle to modify a driving characteristic of the electric vehicle based on the discharge rate (Gottehrer, Para. [0051], [0208], Gottehrer discloses determining the vehicle requires a refueling event and the management system remotely assigning (i.e. commanding) the vehicle to perform a refueling event based on the level of energy stored in the vehicle).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Javaid to include monitoring the discharge rate of the battery and assigning a refueling event as a command as disclosed by Gettehrer in order to fulfill a transportation requests, see at least Gettehrer Para. [0035-0037].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Javaid in view of Gottehrer and in further view of Noack.
Regarding Claim 12:
The combination of Javaid and Gettehrer discloses the method of claim 8.
Noack, in the same field of endeavor of vehicle management, discloses wherein evaluating the battery health of the rechargeable battery comprises determining a charge retaining capacity, a watt-hour rating, and/or a mean-time-between-failures (MTBF) rating of the rechargeable battery (Noack Para. [0026], Noack discloses information regarding the health of the battery is based on the charging state (i.e. current power level), aging state (i.e. deterioration of the batter), and current capacity of the battery).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664